Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 9, 2019

                                       No. 04-19-00709-CR

                                       Armando RAMOS,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR6442
                        Honorable Maria Teresa Herr, Judge Presiding


                                          ORDER
        Appellant Armando Ramos entered into a plea bargain with the State pursuant to which
he pleaded guilty to driving while intoxicated. The trial court imposed sentence in accordance
with the agreement and signed a certificate stating this “is a plea-bargain case, and the defendant
has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Appellant timely filed a notice of
appeal, and the district clerk filed a copy of the clerk’s record, which includes the trial court’s
rule 25.2(a)(2) certification and a written plea bargain agreement. See id. R. 25.2(d). We must
dismiss an appeal “if a certification that shows the defendant has the right of appeal has not been
made part of the record.” Id.

         Here, the clerk’s record establishes the punishment assessed by the trial court does not
exceed the punishment recommended by the prosecutor and agreed to by the defendant. See id.
R. 25.2(a)(2). The record also supports the trial court’s certification that appellant does not have
a right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court
of appeals should review clerk’s record to determine whether trial court’s certification is
accurate).

         Accordingly, appellant is given notice that this appeal will be dismissed pursuant to rule
25.2(d) of the Texas Rules of Appellate Procedure unless an amended certification showing that
appellant has the right to appeal is made part of the appellate record by or before January 8,
2020. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San
Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003,
pet. ref’d) (not designated for publication).
        We ORDER all appellate deadlines are suspended until further order of the court. We
further ORDER the clerk of this court to serve copies of this order on the attorneys of record and
the court reporter.




                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2019.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court